DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Instant claim 1 recites the limitation “a number of higher concentration Ti layers is 5 layers per 500 nm in the thickness direction,” yet all of the inventive examples of the instant specification have more than 5 higher concentration Ti layers per 500 nm in the thickness direction, and instant claim 2 recites “from 5 layers to 100 layers per 500 nm in the thickness direction.  As such, instant claim 1 appears to make more sense in view of the instant specification written as “a number of higher concentration Ti layers is at least 5 layers per 500 nm in the thickness direction,” and the claim has been treated as such for the purposes of search and examination.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 3088541 A1 to Horie.
Regarding claims 1 and 2, Horie ‘541 discloses examples of a titanium copper containing 2.0% Ti, 3.2% Ti and 4.0% Ti (within the instantly claimed range of from 1.5% to 5.0% by mass of Ti), the balance being of Cu and inevitable impurities (Horie ‘541, abstract, Table 1-1).
Regarding the limitation “wherein the titanium copper has a layered structure of Cu and Ti where in a Ti concentration curve obtained by analyzing a cross section parallel to a rolling direction along a thickness direction by STEM-EDX, a lower concentration Ti layer having a Ti concentration less than an average value of Ti concentrations in the Ti concentration curve and a higher concentration Ti 
Regarding claim 3, Horie ‘541 inventive example 7 has a yield strength of 1141 MPa (Horie ‘541, figure 1, inventive example 7) which means the tensile strength is necessarily greater than 1100 MPa.
Regarding claim 4, Horie ‘541 inventive example 13 contains 0.1% Ni and 0.05% Si (Horie ‘541, figure 1, inventive example 13) lying within the instantly claimed ranges.
.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015096642 to Horie (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 2, Horie ‘642 discloses examples of a titanium copper containing 3.2% Ti (within the instantly claimed range of from 1.5% to 5.0% by mass of Ti), the balance being of Cu and inevitable impurities (Horie ‘642, abstract, Table 1-1).
Regarding the limitation “wherein the titanium copper has a layered structure of Cu and Ti where in a Ti concentration curve obtained by analyzing a cross section parallel to a rolling direction along a thickness direction by STEM-EDX, a lower concentration Ti layer having a Ti concentration less than an average value of Ti concentrations in the Ti concentration curve and a higher concentration Ti layer having a Ti concentration equal to or higher than the average value of the Ti concentrations in the Ti concentration curve are alternately present in the thickness direction, and wherein in the cross section parallel to the rolling direction, a number of higher concentration Ti layers is 5 layers (or 5 layers to 100 layers) per 500 nm in the thickness direction,” the limitation “5 layers per 500 nm” has been interpreted as “at least 5 layers per 500 nm” as set forth above.  Horie ‘642 example 3 (Hoire ‘642, example 3, Tables 1-1 and 1-2) shows an example wherein a lower concentration Ti layer having a Ti concentration less than an average value of Ti concentrations in the Ti concentration curve and a higher concentration Ti layer having a Ti concentration equal to or higher than the average value of the Ti concentrations in the Ti concentration curve are alternately present in the thickness direction, and wherein in the cross section parallel to the rolling direction, a number of higher concentration Ti layers is spaced at 28 nm, which is 18 layers per 500 nm, lying within the instantly claimed ranges.  
Regarding claim 3, Horie ‘642 inventive example 3 has a yield strength of 1102 MPa (Horie ‘642, figure 1-2, inventive example 3) which means the tensile strength is necessarily greater than 1100 MPa.
Regarding claim 4, Horie ‘642 inventive example 3 contains 0.2% Fe (Horie ‘642, figure 1-1, inventive example 3) lying within the instantly claimed ranges.
Regarding claims 5-7, Horie ‘642 discloses the alloy may be used for autofocus camera modules (Horie ‘642, para [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/Primary Examiner, Art Unit 1736